UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
ROCHESTER DIVISION
_____________________________________

In re:

         Vincent L. Moore, Sr.,                                  NOTICE OF MOTION
                                                                 Case No.: 19-20344-PRW
                                                                 Chapter 13
                        Debtor
_____________________________________


        PLEASE TAKE NOTICE that a hearing will be held before the Honorable Paul R.
Warren, Bankruptcy Judge, on February 6, 2020 at 10:00 a.m. at the United States Bankruptcy
Court, 100 State Street, Rochester, NY 14614 to consider the motion filed by the Chapter 13
Trustee, George M. Reiber, seeking (1) dismissal of the above titled case and (2) such other and
further relief as the Court may deem just and proper.


Dated this 7th day of January, 2020
Rochester, New York
                                                           /s/
                                                                 George M. Reiber
                                                                 Chapter 13 Trustee
                                                                 3136 S. Winton Road
                                                                 Rochester, NY 14623
                                                                 (585) 427-7225
To: Vincent L. Moore, Sr.,
    George Mitris, Esq.
    Cara Goldstein, Esq.
    United States Trustee

NOTICE REGARDING ADJOURNMENT POLICY:
Please be advised the Trustee will NOT consent to adjourn this motion unless (1) opposition
is timely filed; or (2) an agreement to adjourn between the parties is reached on or before
three (3) business days prior to the motion’s return date and filed with the Court. Ultimately,
all adjournments are granted at the discretion of the Court.




                                               1
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
ROCHESTER DIVISION
_____________________________________

In re:

            Vincent L. Moore, Sr.,                            MOTION TO DISMISS
                                                              Case No.: 19-20344-PRW
                                                              Chapter 13

                        Debtor
_____________________________________



        George M. Reiber, Chapter 13 Trustee, respectfully moves this Court for a dismissal
of the above titled case pursuant to 1307(c)(1) and Fed. R. Bankr. P. 1017 for unreasonable
delay, and U.S.C. § 1307(c)(5) because confirmation of the plan was denied.

         In support of this motion, the Trustee alleges as follows:

        1. On April 12, 2019 the Debtor filed a voluntary petition commencing a case under
Chapter 13 of the Bankruptcy Code. On the same day a Chapter 13 repayment plan was
filed. The repayment plan stated that the voluntary plan payment would be $1,200 monthly
for a 60-month term. The plan also stated that the term of the plan would start as of
confirmation and all plan payments prior would be added to the plan.

       2. On December 2, 2019 the Confirmation hearing was held and confirmation was
denied. An Order Denying Confirmation was signed December 5, 201




                                                1
      WHEREFORE, the Trustee respectfully requests that the Court:

             A. dismiss the above titled case for the reasons set forth above; and

             B. grant any other relief as the Court deems just and proper.



Dated this 7th  day of January, 2020
Rochester, New York                                      /s/
                                                               George M. Reiber
                                                               Chapter 13 Trustee
                                                               3136 S. Winton Road
                                                               Rochester, NY 14623
                                                               (585) 427-7225




                                              2
UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
ROCHESTER DIVISION
_____________________________________

In re:                                                      CERTIFICATE OF SERVICE
                                                            Case No.: 19-20344-PRW
                                                            Chapter 13
         Vincent L. Moore, Sr.,

                        Debtor
_____________________________________

I certify that on January 7, 2020, I served a copy of the Motion to Dismiss pursuant to 11 U.S.C.
Section 1307, the Notice, along with Proposed Order, by First Class United States Mail, with
adequate postage to ensure delivery to the following:

         Vincent L. Moore, Sr.,                            United States Trustee
         70 Costar Street                                  100 State Street, Room 6090
         Rochester, NY 14608                               Rochester, NY 14614

         George Mitris, Esq.
         2080 West Ridge Road
         Rochester, NY 14626

         Cara Goldstein, Esq.
         Attorney for EB 1 and EB2 Eminy
         401 Franklin Avenue
         Garden City, NY 11530




                                                         /s/ _________________
                                                              Donna M. Sheesley
